Concurring Opinion by
Cercone, J.:
I agree with the opinion of the court that no reversible error was committed by the trial court. I feel, however, that two additional factors should be mentioned.
*602First, the appellant does not contend that the trial court’s requiring him to argue his post-trial motions has limited in any way the arguments he might make on this appeal. The record was transcribed sufficiently early so that he could prepare this appeal adequately, calling to our attention all potential errors which might affect the verdict and sentence of the court below. While this court has had occasion to condemn this practice of requiring premature argument on post-trial motions1 even though the trial court might have correctly determined that no error of any substance has occurred, the appellant calls no precedent to our attention which suggests that a remand for proper argument on post-trial motions should be granted.2
Second, the defendant took the stand in the instant case, and in an effort to discredit his confession, testified that he confessed to the crime to help out a friend, and then stated: “So at the time I already gave my confession on six armed robberies and a couple of forgery charges. I already confessed to that. So I figured one more burglary wouldn’t hurt me .... I went down there, I got nine to forty years just a month ago.” In light of this testimony by the defendant, the officer’s remark was clearly harmless error.
Hoffman and Spaeth, JJ., join in this opinion.

 See, e.g., Commonwealth v. Harris, 195 Pa. Superior Ct. 606, 171 A. 2d 850 (1961).


 It should be noted, however, that should a defendant refuse to comply with the trial court’s order to hear post-trial motions immediately, the court’s subsequent refusal to countenance such motions, timely filed under Pa. R. C. P. 1123, would constitute reversible error.